Citation Nr: 0805536	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-41 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for hypertensive 
vascular disease due to exposure to ionizing radiation.

2. Entitlement to service connection for diabetes due to 
exposure to ionizing radiation.

3. Entitlement to service connection for dementia due to 
exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied service connection for hypertension, 
diabetes, and dementia claimed as due to radiation exposure.

In September 2005, the veteran and his spouse testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record. 

In February 2006, the undersigned granted the veteran's 
motion to advance this appeal on the Board's docket, under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).  Also in February 2006, the Board 
denied the claims on appeal.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2007 Order, the Court granted a joint motion, filed by 
representatives of both parties, vacating the Board's 
February 2006 decision and returning the case to the Board 
for compliance with the instructions in the joint motion.

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
these matters is warranted.

In the Joint Motion, the parties noted that VA should have 
followed-up on information disclosed during the veteran's 
Board hearing and advised the appellant to try and obtain, 
and subsequently submit, nexus opinions from any physicians 
who told him that his claimed conditions were possibly 
related to radiation exposure.  Therefore, the parties 
indicated that a remand was necessary to permit the veteran 
to obtain and submit such evidence.

Hence, the RO should send the veteran and his attorney a 
letter informing them that, pursuant to the Joint Motion and 
the disclosures of the veteran and his wife during their 
Board hearing, the veteran may submit medical opinion 
evidence from the physicians who earlier told him that it was 
possible that the veteran's hypertension, diabetes and 
dementia were due to radiation exposure.

In the Joint Motion, the parties also indicated that the 
claims file (but for two letters signed by a physician) 
lacked any medical evidence of the veteran's three claimed 
disabilities.  During the Board hearing, the veteran's spouse 
testified that the veteran's service representative was given 
a list of doctors and both she and the representative 
contended that records and signed authorization or release 
forms were provided to the RO (Transcript, pp. 19-21, 24).  
The parties also recognized that the veteran had never 
completed and submitted NA Form 13055 (Request for 
Information Needed to Reconstruct Medical Data) which the RO 
had sent the veteran in September 2003.

Hence, on remand the RO should give the appellant another 
opportunity to present information and evidence pertinent to 
the claims on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
appellant submit all evidence in his possession, and ensure 
that its letter to him meets the notice requirements of the 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as regards the five elements of a claim for service 
connection-particularly, disability rating and effective 
date-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization or 
signed release forms, following the procedures prescribed in 
38 C.F.R. § 3.159 (2007).

In addition, the RO should provide the veteran and counsel 
with another copy of NA Form 13055 to complete and submit to 
the RO in an attempt to reconstruct the veteran's service 
medical records that were destroyed in a fire at the National 
Personnel Records Center.

Finally, the parties suggested in the Joint Motion that if 
the Board addressed the question of whether the veteran had 
ever participated in an atmospheric atomic test while in 
service that it should also address whether there was any 
evidence, including within his service personnel records, to 
indicate his presence at Operation Plumbbob, which occurred 
between May 25, 1957 and October 8, 1957 at the Nevada test 
site.  The parties suggested that rejecting the possibility 
of his participation in atomic tests based on lack of 
credibility was insufficient because of the veteran's claimed 
dementia.  

Hence, on remand the RO should determine, if possible, 
whether the veteran was present at Operation Plumbbob 
sometime between May 25, 1957 and October 8, 1957.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran and 
his counsel a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims on appeal that is 
not currently of record, especially the 
names of any physicians referred to in his 
Board hearing and in the Court's Joint 
Motion who either treated the disabilities 
on appeal and/or verbally suggested a link 
between the disabilities on appeal and 
radiation exposure.

The RO also should enclose a copy of NA 
Form 13055 (Request for Information Needed 
to Reconstruct Medical Data) and invite 
the veteran and counsel to complete and 
submit that document to the RO in an 
attempt to reconstruct his service medical 
records that were destroyed in a fire.  

The RO also should request that the 
veteran submit all evidence in his 
possession, and ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above),  particularly as regards 
disability ratings and effective dates, as 
appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and counsel of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for hypertension, 
diabetes, and dementia, all claimed as due 
to exposure to ionizing radiation.  This 
adjudication should include a 
determination of whether there is any 
evidence, including within his service 
personnel records, to indicate the 
appellant's presence at Operation 
Plumbbob, between May 25, 1957 and October 
8, 1957 at the Nevada test site.  The RO 
should adjudicate the claim in light of 
all pertinent evidence and legal 
authority.

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford the veteran the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



